FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN GERARDO RAMIREZ MATA,                       No. 07-71207

               Petitioner,                       Agency No. A034-486-731

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Juan Gerardo Ramirez Mata, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We dismiss the petition for

review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Ramirez Mata’s contentions because he failed

to raise them before the BIA and, thus, failed to exhaust his administrative

remedies. See Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir. 2004) (“A

petitioner cannot satisfy the exhaustion requirement by making a general challenge

to the IJ’s decision, but, rather, must specify which issues form the basis of the

appeal.”).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    07-71207